Citation Nr: 0635442	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-19 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to October 
1965.  He died in August 1988, and the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
appellant's application to reopen a claim of service 
connection for the cause of the veteran's death on the basis 
that new and material evidence had not been received to 
reopen the claim.  

The record shows that the RO previously denied service 
connection for the cause of the veteran's death in an 
unappealed rating decision in November 1988.  By operation of 
law, the unappealed rating decision became final (hereinafter 
also referred to as finality).  38 U.S.C.A. § 7105.  On the 
current claim, the RO adjudicated the claim on the merits - 
without regard to finality - in the statement of the case 
issued in June 2003 and in the supplemental statements of the 
case issued in August 2003 and September 2004.  

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board has 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, and what the RO determined 
in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  For this reason, the Board has styled 
the issue to reflect that finality had attached to the 
previous rating decision, denying service connection for the 
cause of the veteran's death. 

In May 2006, the appellant appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript has been associated with the 
claims file.  At the hearing, additional records in the form 
of copies of scientific studies pertaining to testicular 
cancer, which were obtained via the Internet, was received.  
These records were accompanied by an appropriate waiver of 
initial RO consideration of the evidence.  38 C.F.R. 
§ 20.1304.  


FINDINGS OF FACT

1.  In a rating decision in November 1988, the RO denied the 
claim of service connection for the cause of the veteran's 
death; after the appellant was notified of the adverse 
determination and of her procedural and appellate rights, she 
did not appeal the rating decision.  

2.  The additional evidence presented since the rating 
decision in November 1988 by the RO is cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim. 


CONCLUSION OF LAW

As new and material evidence has not been presented, the 
rating decision in November 1988 by the RO, denying service 
connection for the cause of the veteran's death, is final and 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2002.  The notice informed the appellant of the type 
of evidence needed to substantiate the underlying claim of 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence showing the cause of death; and evidence of a 
relationship between the cause of death and the injury, 
disease, or event causing an injury or disease during 
service.  The appellant was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any such records on 
her behalf.  She was asked to submit evidence, which would 
include that in her possession, in support of her claim.  The 
notice included the general effective-date provision for 
service connection, that is, the date of receipt of the 
claim.

The VCAA notice in March 2002 also informed the appellant as 
to the type of evidence necessary to reopen the claim, 
namely, new and material evidence and what each of those 
terms - "new" and "material" - means.  

The Board notes that by letter in April 2006, the RO provided 
the appellant with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  In any case, as the claim is denied, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim); and of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and 
material evidence claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained service medical 
records, a copy of the veteran's death certificate, and VA 
records (inpatient and outpatient) dated through July 15, 
1988.  In regard to the VA records, it is noted that the 
veteran's death certificate indicates that he died in August 
1988 while an inpatient at the Houston VA Medical Center 
(VAMC).  As contended by the appellant, the terminal hospital 
records, that is, those dated in August 1988, are not 
contained in the claims file.  The record reflects that the 
RO and appellant have both attempted to obtain those terminal 
records; however, in letters dated in February 2003 and May 
2006, the Houston VAMC has indicated that while the veteran 
is acknowledged as having been treated at the facility, those 
treatment records were unable to be located.  In light of the 
VAMC letters, further delay of this case to make another 
request for the terminal hospital records would be pointless.  

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii).  In any case, the 
claims file was forwarded to a VA physician in August 2004, 
for an opinion addressing the underlying issue presented in 
this case, namely, whether it was at least as likely as not 
that the veteran's death was related to his period of 
military service.  As the appellant has not identified any 
additionally available evidence for consideration, such as 
private treatment records of the veteran, and as no 
additional evidence remains to be obtained, no further 
assistance to the appellant is required to comply with the 
duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in November 1988, the RO denied service 
connection for the cause of the veteran's death on grounds 
that his cause of death (recurrent metastatic extragonadal 
seminoma) was not due to or aggravated by his military 
service.  The RO determined that the condition causing the 
veteran's death was diagnosed too remote from service to be 
related to his military service.  

In two separate letters, dated in January 1989, the RO 
notified the appellant of the adverse determination and of 
her procedural and appellate rights.  The notice included the 
appellant's right to appeal the adverse determination by 
filing a notice of disagreement within one year from the date 
of the letter.  As the appellant did not file a notice of 
disagreement, the rating decision by the RO in November 1988 
became final by operation of law, except the claim may be 
reopened if new and material evidence is presented.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156 (2006).  

The evidence of record at the time of the rating decision in 
November 1988 is summarized as follows.  

Service personnel records show that the veteran served on 
active duty from August 1957 to October 1965, during which he 
was shown to have foreign service.  The service medical 
records do not show any complaints, diagnosis, or treatment 
of any form of cancer.  After service, VA records show that 
the veteran was diagnosed with extragonadal seminoma in 
December 1987, after which he was treated with chemotherapy 
among other treatments.  He also then developed lymphedema of 
the left extremity and edema of the penis and scrotum.  
Records show that he was admitted to the Houston VAMC on July 
29, 1988 and subsequently died in August 1988.  The veteran's 
death certificate lists the immediate cause of death as 
recurrent metastatic extragonadal seminoma; there were no 
other listed conditions contributing to his death.

Current Claim to Reopen 

As the unappealed rating decision in November 1988 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In September 2001, the appellant filed the current 
application to reopen the claim of service connection for the 
cause of the veteran's death.

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

VA laws and regulations provide that a death will be 
considered to result from a service-connected disability when 
the evidence establishes that disability which is causally 
related to service was either a principal or contributory 
cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  For a service-connected disability to constitute 
a principal cause of death, it must be shown to be the 
primary cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to constitute a contributory cause of death, it 
must be shown to have contributed substantially and 
materially to the veteran's death; combined to cause death; 
aided or lent assistance to the production of death; or 
resulted in debilitating effects and general impairment of 
health to an extent that would render the veteran materially 
less capable of resisting the effects of other disease or 
injury causing death, as opposed to merely sharing in the 
production of death.  38 C.F.R. § 3.312 (c).  Although there 
are primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, even in such cases, 
consideration must be given to whether there may be a 
reasonable basis to hold that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death, where the service-connected condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c).

Analysis

The additional evidence presented since the rating decision 
in November 1988 consists of additional VA records dated from 
1987 until July 15, 1988, a VA medical opinion dated in 
August 2004, testimony of the appellant, and copies of 
scientific studies pertaining to testicular cancer which were 
obtained via the Internet.  

The additional VA records show a diagnosis of metastatic 
carcinoma consistent with seminoma by left inguinal node 
biopsy in December 1987, and subsequent treatment 
(chemotherapy) for the condition.  The veteran then developed 
left supraclavicular lymphadenopathy, which was evaluated in 
February 1988.  A CT scan of the chest at that time showed 
mediastinal adenopthy, and he was started on chemotherapy.  
One medical record dated in March 1988 indicated that the 
veteran was undergoing chemotherapy for a malignant tumor 
(seminoma) in the lung.  He was hospitalized on several 
occasions, from the time of initial diagnosis until his 
death.  In August 2004, a VA physician furnished an opinion 
relative to the issue of whether it was at least as likely as 
not that the veteran's death was related to his period of 
military service, specifically Agent Orange exposure in 
Vietnam.  The physician stated that the testicular seminoma 
had metastasized into the inguinal node and later to the 
supraclavicular nodes (there was also metastatic disease to 
the paratracheal and pretracheal lymph nodes), and that the 
lymphadenopathy was proof of an invasion of the lungs by 
metastatic seminoma.  The physician concluded that the actual 
pulmonary lymphadenopathy was secondary to metastatic 
seminoma, and not related to original lung cancer due to 
Agent Orange exposure, as claimed by the appellant.  The 
physician distinguished between adenocarcinoma of the lung 
and seminoma, stating that while the former is believed to be 
related to Agent Orange exposure, the latter cancer is not.  

Consequently, the VA medical evidence, as recited above, does 
not relate to the unestablished fact necessary to 
substantiate the claim, that is, medical evidence showing 
that the condition causing his death (recurrent metastatic 
extragonadal seminoma) was due to or aggravated by his 
military service.  Thus, such evidence is not new and 
material.  

At a hearing in May 2006, the appellant and her 
representative argued that the veteran's testicular cancer 
was a result of his exposure to Agent Orange in Vietnam.  
They also suggested that the lung cancer from which the 
veteran had suffered at the time of his death was not 
metastatic in nature but separate from the testicular cancer.  

Where, as here, the determinative issue involves questions of 
medical diagnosis and causation, competent medical evidence 
is required to substantiate the claim.  The appellant is a 
lay person and is not competent to offer an opinion on a 
medical diagnosis or causation, and consequently her 
statements and testimony do not constitute medical evidence 
to reopen the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

As for evidence of scientific studies regarding testicular 
cancer and a connection to Agent Orange exposure in Vietnam, 
which was received at the time of the hearing in May 2006, 
while the evidence is new, it is not material because it does 
not relate to the unestablished fact necessary to 
substantiate the claim, that is, a medical nexus between the 
veteran's cause of death - recurrent metastatic extragonadal 
seminoma - and his period of service.  Thus, it is not new 
and material. 

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim is not reopened. 


ORDER

As new and material evidence has not been presented, the 
claim of service connection for the cause of the veteran's 
death is not reopened, and the appeal is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


